Citation Nr: 1125369	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  08-32 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for anemia.  

2.  Entitlement to service connection for restless leg syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to April 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.  

In October 2008 the Veteran requested a hearing before a member of the Board.  She was informed by February 2010 letter of a hearing scheduled in March 2011.  She failed to report for the hearing.  


FINDINGS OF FACT

1.  The Veteran has restless leg syndrome that had onset during active service.  

2.  The Veteran had anemia during active service, was treated with iron for the anemia, and continues to take iron daily for her anemia.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for restless leg syndrome have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

2.  The criteria for service connection for anemia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

One way of meeting the nexus requirement is by a showing of continuity of symptomatology of a condition first noted during service.  38 C.F.R. § 3.303(b).  That a condition was "noted during service" does not require written documentation during service.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Restless leg syndrome

VA received the Veteran's claim of entitlement to service connection for restless leg syndrome in August 2007.  Service treatment records document that the Veteran reported tingling of her legs in April 2006.  A July 2006 operative report from Shelby Baptist Medical Center documents that the Veteran underwent a left side L5-S1 hemilaminectomy, facetectomy, foraminotomy, and microdiskectomy during service.  

In October 2007 the Veteran underwent a VA compensation and pension (C&P) examination with regard to her claim of entitlement to service connection for restless leg syndrome.  As a medical history, she reported that although she had no formal diagnosis of restless leg syndrome, following her back surgery a physician told her that she had restless legs.  The Board finds no reason to find the Veteran other than credible as to this report and she is certainly competent to report what she heard a physician tell her.  

She reported that at night she has an uncomfortable sensation and it feels like her muscles are twitching.  She also reported that she "fights the covers."  

Neurological examination was essentially normal.  The examiner, importantly however, diagnosed restless leg syndrome.  He did not express any opinion as to a nexus between her restless leg syndrome and service.  

September 2008 VA treatment records show that VA is treating the Veteran for restless legs syndrome.  

The Board finds that all three elements of a service connection claim are met for restless leg syndrome.  She has been found by a medical expert to have restless leg syndrome and thereby the first element is satisfied.  Her report of what she was told during service places the onset of her restless leg syndrome in service, satisfying the second element.  She filed her claim just a few months after service and it appears to the Board that there has been no break in the continuity of symptoms of the condition first noted in service, thus satisfying the third element.  As the preponderance of the evidence is favorable to her claim, service connection must be granted for restless leg syndrome.  

The nature and extent of the disability is not before the Board at this time.

Anemia

May 2004 service treatment records document that the Veteran had menorrhagia.  February 2006 service treatment records document that the Veteran had anemia.  VA treatment records from May 2008 show that one of the Veteran's active medications was ferrous sulfate.  

In June 2007, she underwent a VA C&P examination with regard to her claim of entitlement to service connection for anemia.  The examiner indicated that he had reviewed the Veteran's claims file.  Under a section for medical history, the examiner noted that the Veteran was found to have iron deficiency anemia approximately three years earlier and was treated with iron and that she reported still taking iron once per day.  Again the Board finds no reason to find the Veteran other than credible as to her report daily use of iron to treat her anemia and, indeed, the records show that she takes an iron supplement.  The examiner explained that the iron loss was thought to be due to heavy menstrual periods.  He reported that current laboratory studies were all normal.  He also stated that the anemia had subsided with treatment.  

Here, the Veteran had anemia during service, satisfying the second element for service connection.  The record tends to show that she still takes the medication that she began taking to treat the anemia.  Absent the Veteran stopping the use of her medication, the Board can deduce no way of determining that she has anemia that manifests if left untreated.  In her successful treatment by continued use of the medication (iron), the Board finds sufficient to satisfy the first and third elements for service connection.  Therefore, the Board finds that the evidence is at least in equipoise and service connection for anemia must be granted.  Again, the nature and extent of the disability is not before the Board at this time.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

Service connection is granted for anemia.  

Service connection is granted for restless leg syndrome.
  
____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


